OPINION
Steven Duane Jeter was convicted of rape and three counts of gross sexual imposition.  He was duly sentenced and, with our permission, filed a delayed notice of appeal.  In due course, his appointed appellate counsel filed an Anders brief, which examined the record and the law and concluded that there were no meritorious issues for appeal.
On January 4, 2000, we informed Jeter of the fact that his counsel had filed an Anders brief and granted him sixty days from January 4, 2000 to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
BROGAN, J. and FAIN, J., concur.